4 USDC SDNY
aa DOCUMENT
KAUFMAN DOLOWICH VOLUCK ELECTRONICALLY FILED
ATTORNEYS AT LAW DOC #:

DATE FILED: 5/21/2021 __

 

Jennifer E. Sherven, Esq.
T: (516) 283-8714
E-mail: JSherven@kdvlaw.com

PACH. VIWUULEUE

www.kdvlaw.com

May 20, 2021

VIA ECF

Hon. Analisa Torres

United States District Court
Southern District of New York
40 Foley Square

New York, NY 10007

Re: Jose Quezada v. Honeybee Gardens, Inc.
Case No. 1:21-CV-02581(AT)

KDV File No.;_089721-0001
Dear Judge Torres:

We represent the defendant, Honeybee Gardens, Inc. (“Defendant”), in the above-
captioned case.

Defendant recently executed a waiver of service, which provides Defendant until July 18,
2021, to submit an answer or otherwise respond to the Complaint. Accordingly, Defendant
respectfully requests an adjournment of the Initial Conference, currently scheduled for May 27,
2021, until after the deadline for Defendant to respond to the Complaint. Plaintiff's counsel, Mr.
Khaimov, has provided consent for this application, which is the first extension request filed in
this case.

We thank the Court for its consideration of this matter.

Respectfully Submitted,
Kaufman Dolowich & Voluck, LLP

Poatpre armor

v

Jennifer E. Sherven
ce: All Counsel of Record (via ECF)

4846-7668-6570,v.1 GRANTED in part, DENIED in part. The conference scheduled for May 27, 2021,
is ADJOURNED to July 8, 2021, at 10:00 a.m. By July 1, 2021, the parties shall
submit their joint letter and proposed case management plan.

SO ORDERED.

Dated: May 21, 2021 O}-

New York, New York
ANALISA TORRES
United States District Judge
